Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147151                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  C. D. BARNES ASSOCIATES, INC.,                                                                                      Justices
             Plaintiff-Appellee,
  v                                                                 SC: 147151
                                                                    COA: 300263
                                                                    Ottawa CC: 09-001226-CH
  STAR HEAVEN, L.L.C., d/b/a GRAND HAVEN
  CLUB, L.L.C., DAVID FINDLING, ROBERT F.
  RICHARDSON, SCOTT BURNS KAHLER,
  JEANNE E. BROAD TRUST U/A/D JUNE 21,
  2001, JULIA STARIHA, ROBERT A. STARIHA,
  KRISTEN JORGENSEN, DONALD M. FIX,
  BARBARA FIX, KATHLEEN LAYHER-
  FRIDAY, PATRICIA E. MARCOTTE, LEO
  FAMILY DEN, L.L.C., MUSKEGON TILE &
  CARPET, INC., ROGER JESKE POOL SERVICE
  & SUPPLY, CHOICEONE BANK, JP MORGAN
  CHASE BANK NA, and GUARANTEED RATE,
  INC.,
              Defendants,
  and
  FLAGSTAR BANK, FSB,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 11, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2013
           s1021
                                                                               Clerk